                                        Danielle M. Ryman
                                        DRyman@perkinscoie.com
                                        Sarah L. Schirack
                                        SSchirack@perkinscoie.com
                                        PERKINS COIE LLP
                                        1029 West Third Avenue, Suite 300
                                        Anchorage, AK 99501-1981
                                        Telephone: 907.279.8561
                                        Facsimile: 907.276.3108
                                        Attorneys for Defendants
                                        UNIVERSITY OF ALASKA BOARD OF
                                        REGENTS AND UNIVERSITY OF
                                        ALASKA SYSTEM
                                                           IN THE UNITED STATES DISTRICT COURT
                                                                 FOR THE DISTRICT OF ALASKA

                                        THERESA DUTCHUK, ANNALISA
                                        HEPPNER, LIZ ORTIZ, JOANNA WELLS,
                                        NORMA JOHNSON, AND JANE DOE VI,
                                                             Plaintiffs,
                                                 v.
                                        DAVID YESNER, UNIVERSITY OF                      Case No. 3:19-cv-00136-HRH
                                        ALASKA BOARD OF REGENTS AND
                                        UNIVERSITY OF ALASKA SYSTEM,
                                                             Defendants.

                                           DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS AND
                                            UNIVERSITY OF ALASKA SYSTEM OPPOSITION TO DEFENDANT
                                              YESNER’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                             AND CROSS-MOTION
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                                Defendants University of Alaska Board of Regents and University of Alaska
     Anchorage, AK 99501-1981




                                        System (collectively, “the University”) hereby oppose Defendant Yesner’s Motion for
         PERKINS COIE LLP




                                        UNIVERSITY OPPOSITION TO
                                        YESNER’S MOTION FOR PARTIAL
                                        SUMMARY JUDGMENT
                                        Dutchuck. v. Yesner                     -1-
                                        Case No. 3:19-cv-00136-HRH
                                        147915883.4
                                         Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 1 of 26
                                        Partial Summary Judgment (“Motion”) and cross-move for partial summary judgment.

                                        At issue in this motion is whether the University has a duty to defend its former professor,

                                        David Yesner, in student Plaintiffs’ claims against him for assault, battery, and invasion

                                        of privacy. Simply put, it does not.

                                                 There are three independent grounds for denying Plaintiffs’ motion and

                                        concluding that the University is entitled to judgment as a matter of law that it has no

                                        duty to defend Plaintiffs’ claims against Yesner. First, none of the legal authority that

                                        Yesner cites—AS 14.40.175, University Bylaw 13, and Regents’ Policy P01.02.040—

                                        provide for such defense. Yesner’s alleged intentional torts are not covered under the

                                        limited areas of law to which AS 14.40.175 applies. And neither University Bylaw 13

                                        nor Regents’ Policy P01.02.040 include a duty to defend because they provide no

                                        protection against mere claims—as opposed to liabilities or damages that have already

                                        been determined—as clarified by the Alaska Supreme Court.

                                                 Second, because AS 14.40.175, University Bylaw 13, and Regents’ Policy

                                        P01.02.040 all require that conduct be within the scope of employment to be covered,

                                        Plaintiffs’ claims against Yesner are not eligible for defense by the University since they
907.279.8561 / Facsimile 907.276.3108




                                        were outside the scope of his employment. Plaintiffs do not assert that their assault or
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        invasion of privacy claims (both for intrusion of solitude and false light) were within the
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                        -2-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                         Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 2 of 26
                                        scope of Yesner’s employment. And the conduct underlying Plaintiffs’ assault and

                                        battery and invasion of privacy for intrusion of solitude claims are squarely outside the

                                        scope of Yesner’s employment under Alaska Supreme Court precedent and the

                                        Restatement (Second) of Agency, on which the Court relies.

                                                    Third, public policy counsels against requiring the University to defend Plaintiffs’

                                        claims against Yesner because doing so would not further the three policy justifications

                                        for respondeat superior, under which the scope of employment is interpreted. Each of

                                        these independent grounds provides an avenue for this Court to rule that the University

                                        has no duty to defend the allegations against Yesner.

                                                                                BACKGROUND

                                                    Yesner’s motion concerning the University’s duty to defend him is limited to

                                        Counts IV and V of Plaintiffs’ Complaint, since Counts I-III of the Complaint are not

                                        against Yesner.1 For purposes of this motion, both Yesner and the University accept

                                        Plaintiffs’ factual allegations as true. See Dkt. 68 at 2.

                                                    Count IV contains two claims—assault and battery—and alleges that Yesner

                                        touched Plaintiffs without consent in a “manner that was sexually stimulating to him,”
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        1
                                          Notably, many of the factual allegations that Yesner recounts in his motion do not relate
                                        to Counts IV and V. See Dkt. 68 at 3-4, and thus have no bearing on whether the
         PERKINS COIE LLP




                                        University has a duty to defend Yesner.
                                            UNIVERSITY OPPOSITION TO
                                            YESNER’S MOTION FOR PARTIAL
                                            SUMMARY JUDGMENT
                                            Dutchuck. v. Yesner                          -3-
                                            Case No. 3:19-cv-00136-HRH
                                            147915883.4
                                            Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 3 of 26
                                        such as by giving them “aggressively sexual hugs and touching their breasts.” Dkt. 36 ¶¶

                                        112, 197. And it alleges that Yesner assaulted Jane Doe VI by “rubbing his penis against

                                        her body and pressing his mouth against her vagina.” Id. ¶ 197.

                                                 Count V is a claim for invasion of privacy and also has two parts: one for intrusion

                                        of solitude, and a second for false light. The invasion of privacy by intrusion of solitude

                                        claim alleges that Yesner took sexually suggestive photographs of Plaintiff Theresa

                                        Dutchuk working at a secluded archaeological site while “zeroing in” on her breasts and

                                        buttocks. Dkt. 36 ¶¶ 52, 105, 203-04. The Complaint also alleges that Yesner “would

                                        often masturbate to photos of Plaintiff Dutchuk” and that the photos were saved in a

                                        subfolder titled “Personal,” indicating they were taken and maintained solely for Yesner’s

                                        purposes. See id. ¶¶ 54-55.

                                                 The invasion of privacy by false light claim alleges that Yesner “select[ed] a

                                        sexually suggestive photograph” from Plaintiff Annalisa Heppner’s Instagram account to

                                        use on a poster noticing her thesis defense, which was available to the public and posted

                                        around the University campus. Dkt. 36 ¶ 205.

                                                 Initially, the University accepted tender of Plaintiff Heppner’s invasion of privacy
907.279.8561 / Facsimile 907.276.3108




                                        claim. See Dkt. 68-3 at 1. But in doing so, the University noted that it “reserve[d] the
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        right to later deny defense” if doing so “would be contrary to public policy.” Id. at 4.
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                          -4-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                         Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 4 of 26
                                                                             ARGUMENT


                                        I.       No legal authority requires the University to defend Yesner.

                                                 The sources of authority Yesner cites to support a supposed duty to defend—AS

                                        14.40.175, University Bylaw 13, and Board of Regents Policy 1.02.040—do not obligate

                                        the University to defend Yesner on either of Plaintiffs’ claims against him.


                                                 A.    AS 14.40.175 does not apply to Plaintiffs’ claims.

                                                 Yesner relies on AS 14.40.175 to argue that the University has a duty to defend

                                        him, Dkt. 68 at 6-7, but that reliance is misplaced. By its clear terms (which Yesner

                                        quotes), the statute only applies to claims, demands, suits, or judgments related to four

                                        limited areas of the law: (1) “negligence”; (2) “violation of civil rights”; (3) “wrongful

                                        act[s] resulting in death or bodily injury to any person”; or (4) “accidental damage to or

                                        destruction of property.” This suit is none of those. Rather, Plaintiffs’ claims against

                                        Yesner are for assault, battery, and invasion of privacy. Those claims do not fall within

                                        the categories covered by AS 14.40.175. Yesner’s strained efforts to extract a duty to

                                        defend from the statute based on an expansive reading of the word “or” cannot overcome

                                        this limiting language. Because AS 14.40.175 does not apply to the underlying lawsuit,
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        it does not require the University to defend Yesner.
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                       -5-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                         Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 5 of 26
                                                 B.    There is no duty to defend because neither the University Bylaws nor
                                                       Regents’ Policy require ‘defense’ against ‘claims.’

                                                 The duties of defense and indemnification are separate duties, each of which are

                                        based on the wording of the University Bylaws and Regents’ Policy. Despite the fact

                                        that the duties of defense and indemnification are separate duties, duties to defend most

                                        often arise from what are referred to as ‘indemnification clauses,’ and are thus examined

                                        in Alaska case law part and parcel with indemnification. Whether a duty to defend arises

                                        from an indemnification clause depends on the precise language of the clause.

                                                 The Alaska Supreme Court has held that a duty to defend arises only where an

                                        indemnification clause contemplates that there is a “claim” against which to defend. In

                                        Stephan & Sons v. Municipality of Anchorage, 629 P.2d 71 (Alaska 1981), the Court

                                        considered a provision stating that the indemnitor would “indemnify, save and hold the

                                        City harmless, and defend the City . . . against any claim or liability.” Id. at 75. The

                                        Court concluded that this provision obligated a contractor to defend against claims, and

                                        to indemnify against liabilities. The Court’s logic was that, in the context of obligations

                                        to defend and indemnify, the word “claim” is distinct from the word “liabilities.” The

                                        Court said that it did not make sense to “indemnify” against a mere “claim”—a claim is
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        simply the assertion of a legal right, and one does not indemnify until there is actual
     Anchorage, AK 99501-1981




                                        liability. Id. at 75-76. Similarly, the Court said that it did not make sense to “defend”
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                        -6-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                         Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 6 of 26
                                        against a “liability” because “if liability has been established, the time for defense is

                                        past.” Id. at 76. Thus, the Court concluded that the word “defend” referred to the word

                                        “claim” and gave rise to a duty to defend. Id.; see also Hoffman Const. Co. of Alaska v.

                                        U.S. Fabrication & Erection, Inc., 32 P.3d at 352-53, 356-57 (recognizing the duty to

                                        defend based on clauses that required an indemnitor to “defend” a contractor from all

                                        “claims”).

                                                 In a later case, the Court highlighted that both the words “defend” and “claim” (or

                                        some variation thereof, e.g. ‘suit’ or ‘action’) must be present for an indemnification

                                        clause to give rise to a duty to defend. See Rogers & Babler v. State, 713 P.2d 795

                                        (Alaska 1986).      The clause at issue in Rogers & Babler required a contractor to

                                        “indemnify and save harmless . . . from all suits, actions, or claims.” Id. at 796. The

                                        Court concluded that the provision did not give rise to a duty to defend because (a) it did

                                        not use the word “defend”; (b) the words “save harmless” do not imply a duty to defend;

                                        and (c) implicitly, as the Court stated in Stephan & Sons, the word “indemnify” did not

                                        create a duty to defend. Id. at 799-800; see also United Airlines, Inc. v. State Farm Fire

                                        & Casualty Co., 51 P.3d 928, 934 (Alaska 2002) (summarizing holding in Rogers &
907.279.8561 / Facsimile 907.276.3108




                                        Babler). Rather, the Court held that the provision only obligated the indemnitor to
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        reimburse the indemnitee for the costs of defense, relying on the “hold harmless”
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                         -7-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                         Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 7 of 26
                                        language. Rogers & Babler, 713 P.2d at 800; see also Duty Free Shoppers Group Ltd. v.

                                        State, 777 P.2d 649, 654 (Alaska 1989) (“When an indemnity clause includes a ‘hold

                                        harmless’ provision, the indemnitee is entitled to recover attorney’s fees and costs

                                        incurred in defending the underlying claim, as well as those incurred in enforcing the

                                        indemnity provision.”) (internal citations omitted). In effect, the Court concluded that

                                        unless the word ‘defend’ was coupled with the word ‘claim,’ there was no duty to defend

                                        a claim, but only potentially a duty to reimburse the indemnitee for the costs of defense

                                        after the fact.2

                                                    Here, the relevant sources of potential indemnity—University Bylaw 13 and

                                        Regents’ Policy 1.02.040—do not couple the word ‘defend’ with the word ‘claim’ (or

                                        similar). University Bylaw 13 and Regents’ Policy 1.02.040 provide that the Board will

                                        “defend, indemnify, and hold harmless” employees from any and all “liability or


                                        2
                                          Notably, the University has no duty to reimburse Yesner’s defense costs since the “hold
                                        harmless” provisions in the Regents’ Policy and Bylaws are narrower than the ones in
                                        Rogers & Babler and Duty Free, which required reimbursement for defense costs. Here,
                                        the University has only agreed to hold employees harmless from “liability or damages.”
                                        Defense fees and costs are neither “liabilities” nor “damages.” In contrast, the “hold
                                        harmless” provisions in Rogers & Babler and Duty Free required the indemnitor to hold
                                        the indemnitee harmless “from suits, actions or claims” (Rogers & Babler) and from
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        “claims, costs, and liabilities” (Duty Free). The obligation to hold an employee harmless
     Anchorage, AK 99501-1981




                                        from “claims” can reasonably be interpreted to include costs and fees incurred in
                                        defending against a claim, but an obligation to hold an employee harmless from “liability
         PERKINS COIE LLP




                                        or damages” is simply another way to frame a potential duty to indemnify.
                                            UNIVERSITY OPPOSITION TO
                                            YESNER’S MOTION FOR PARTIAL
                                            SUMMARY JUDGMENT
                                            Dutchuck. v. Yesner                     -8-
                                            Case No. 3:19-cv-00136-HRH
                                            147915883.4
                                            Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 8 of 26
                                        damages.” But critically, neither say that the University must defend, indemnify, or hold

                                        employees harmless against mere ‘claims.’

                                                 As noted above, in Stephan & Sons the Court said that “one cannot ‘defend’

                                        against liabilities; if liability has been established, the time for defense is past.” 629 P.2d

                                        76. Under that principle, the word “damages” is no different from the word “liability”—

                                        one cannot defend against damages; if damages have been awarded against an employee,

                                        the time for defense is past. Since it is not possible to “defend” against liabilities or

                                        damages, the Bylaws and Regents’ Policy do not require the University to defend Yesner.

                                        Thus, based on the Alaska Supreme Court’s precedents, the word “defend” in the Bylaws

                                        and Regents’ Policy is, in legal effect, surplusage.

                                                 Although some courts have expressed a preference for avoiding interpretations

                                        that lead to surplusage, the U.S. Supreme Court has stated the “preference for avoiding

                                        surplusage constructions is not absolute.” Texas Dep't of Hous. & Cmty. Affairs v.

                                        Inclusive Communities Project, Inc., 135 S. Ct. 2507, 2541 (2015) (quoting Lamie v. U.S.

                                        Trustee, 540 U.S. 526, 536 (2004)). The preference can be “offset by the canon that

                                        permits a court to reject words as surplusage if inadvertently inserted or if repugnant to
907.279.8561 / Facsimile 907.276.3108




                                        the rest of the statute.” Chickasaw Nation v. United States, 534 U.S. 84, 94 (2001)
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        (internal quotation marks omitted). Because only ‘claims’ can be ‘defended’ against
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                          -9-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                         Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 9 of 26
                                        under Stephan & Sons and Rogers & Babler, to give the word ‘defend’ any meaning in

                                        the Bylaws and Regents’ Policy, one would have to read the word ‘claim’ into them,

                                        which would be repugnant to their limitation on only covering “liability and damages.”

                                        Because “there are two ways to read the text”—by either reading the word ‘defend’ out

                                        of the Bylaws and Regents’ Policy, or by reading the word ‘claim’ into them—“applying

                                        the rule against surplusage is, absent other indications, inappropriate.” Lamie, 540 U.S.

                                        at 536. Thus, the word ‘defend’ in the Bylaws and Regents’ Policy is surplusage because

                                        it is not coupled with the word ‘claim,’ and so the University has no duty to defend

                                        Yesner.

                                                 Finally, Yesner’s assertion that “[f]ull fees are due and owing with indemnity even

                                        absent a duty to defend” is misleading since it is based on strict liability cases. Dkt. 68

                                        at 9. Yesner quotes selectively from Koehring Mfg. Co. v. Earthmovers of Fairbanks,

                                        Inc., 763 P.2d 499, 509 (Alaska 1988) (“Koehring’s obligation to indemnify Earthmovers

                                        includes attorney’s fees.”), but neglects to tell this Court that Koehring was a strict

                                        liability case, and thus any indemnification that provided for attorneys’ fees was derived

                                        from common law on strict liability. The other case Yesner cites on this point, Heritage
907.279.8561 / Facsimile 907.276.3108




                                        v. Pioneer Brokerage & Sales, Inc., 604 P.2d 1059 (Alaska 1979), was also a strict
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                        -10-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 10 of 26
                                        liability case.3 Here, any potential for attorneys’ fees is derived not from common law,

                                        but from the specific terms of the University Bylaws and Regents’ Policy—neither of

                                        which provide for them.


                                        II.         The University is also not required to defend Yesner because Plaintiffs’
                                                    claims are outside the course and scope of his employment.

                                                    The University is also not required to defend Yesner because Plaintiffs’

                                        allegations are outside the course and scope of his employment. On top of only covering

                                        four limited kinds of claims (negligence, civil rights, death/bodily injury, and property

                                        damage), by its clear terms AS 14.40.175 is even further limited to covering only acts

                                        that occurred “within the course or scope of the duties of . . . [an] employee.” Similarly,

                                        University Bylaw 13 and Regents’ Policy 01.02.040 only cover “liability or damage

                                        arising out of acts on behalf of the board and the university performed within the course

                                        or scope of their official duties.” Neither the alleged assault and battery, nor invasion of

                                        privacy were within the course or scope of Yesner’s employment, as explained below.

                                                    The University agrees that, where there is legal authority giving rise to a duty to



                                        3
                                          Heritage also does not help Yesner because it held that, “where indemnification is
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        required, . . . the indemnitee is entitled to recover full costs and attorney’s fees for the
     Anchorage, AK 99501-1981




                                        expenses of its successful defense of the action giving rise to the claim for indemnity.”
                                        604 P.2d at 1067 (emphasis added). Here, of course, Yesner has yet to successfully
         PERKINS COIE LLP




                                        defend against Plaintiffs’ claims.
                                            UNIVERSITY OPPOSITION TO
                                            YESNER’S MOTION FOR PARTIAL
                                            SUMMARY JUDGMENT
                                            Dutchuck. v. Yesner                        -11-
                                            Case No. 3:19-cv-00136-HRH
                                            147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 11 of 26
                                        defend (which there is not here), the duty turns on allegations in the complaint and not

                                        the “true facts.” Stephan & Sons, Inc. v. Municipality of Anchorage, 629 P.2d 71, 76

                                        (Alaska 1981). The scope of Yesner’s employment is a question of law that this Court

                                        can decide on summary judgment because the University does not dispute the facts as

                                        alleged for purposes of this motion, and separately, because those undisputed facts lend

                                        themselves to only one conclusion. See Lane v. City of Juneau, 421 P.3d 83, 94 (Alaska

                                        2018). (“[T]he scope of employment is a fact specific inquiry for the jury unless the facts

                                        are undisputed or lend themselves to only one conclusion.”) (emphasis added).

                                                 To note, even if one of Plaintiffs’ claims against Yesner was based on conduct

                                        within the scope of his employment and subject to defense by the University, it would

                                        not be automatically required to defend both claims against Yesner, contrary to his

                                        assertion otherwise. See Dkt. 7-8. Yesner argues that once a duty to defend is “triggered

                                        as to any claim, the duty to defend requires defense on all claims—not merely the claim

                                        which falls within the scope of the indemnity clause,” Dkt. 68 at 7-8, misleadingly citing

                                        Stephan & Sons, Inc., 629 P.2d at 76-77. But Stephan & Sons recognized only that a duty

                                        to defend ends when a covered cause of action is removed from a case. See 629 P.2d 71,
907.279.8561 / Facsimile 907.276.3108




                                        76 (noting that the duty to defend existed through settlement because “the case continued
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        to include a cause of action” covered by the defense agreement). It does not suggest that
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                       -12-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 12 of 26
                                        a duty to defend one claim extends the duty to all claims in a case. No matter: here, there

                                        is no duty to defend either of Plaintiffs’ claims against Yesner because both are based on

                                        conduct outside the scope of his employment.


                                                    A.    The Complaint does not assert that the alleged assault or invasion of
                                                          Plaintiffs’ privacy was within the course of Yesner’s employment.

                                                    A close reading of the Complaint confirms that Plaintiffs do not actually assert

                                        that both of their causes of action against Yesner were within the course of his

                                        employment, as is necessary for the duty to defend. In Yesner’s telling, Plaintiffs

                                        complain that his “tortious behavior was done within the scope of his employment under

                                        Alaska law.” Dkt. 68 at 2. But this characterization is only half true. The Complaint

                                        asserts that only one part of its two causes of action against Yesner is based on acts

                                        committed in the course of his employment. 4 Count IV (Civil Assault and Battery,

                                        against Yesner) asserts the legal conclusion that “Defendant University is liable for the

                                        batteries committed upon Plaintiffs by its employee, Defendant Yesner, in the course of

                                        said employment.” Dkt. 36 at ¶ 199. Plaintiffs do not actually assert that the alleged

                                        assault or invasion of privacy by intrusion of solitude and false light (Count V) were
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        4
                                         Counts I-III of the Complaint are not against Yesner, and thus are not at issue in
         PERKINS COIE LLP




                                        Yesner’s Motion for Partial Summary Judgment against the University.
                                            UNIVERSITY OPPOSITION TO
                                            YESNER’S MOTION FOR PARTIAL
                                            SUMMARY JUDGMENT
                                            Dutchuck. v. Yesner                       -13-
                                            Case No. 3:19-cv-00136-HRH
                                            147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 13 of 26
                                        committed within the scope of Yesner’s employment.5 See Dkt. 36 at ¶ 196-201.

                                                    The main case that Yesner cites to support his argument that there is a duty to

                                        defend—an unpublished Connecticut trial court decision—hinges on the fact that the

                                        plaintiff alleged that the defendant was, “[a]t all times mentioned” in that complaint,

                                        “acting in the course of and in furtherance of his employment.” Montefusco v. Univ. of

                                        New Haven Police Dep’t, No. X03CV044000798S, 2005 WL 1331817, at *2 (Conn.

                                        Super. Ct. May 13, 2005). That, of course, differs from Plaintiffs’ Complaint here since

                                        it does not assert that Yesner’s alleged assault or invasion of their privacy was within the

                                        course or scope of his employment. See Dkt. 36 at ¶ 196-201. So, even taking the

                                        allegations in the Complaint as “true and correct,” as Yesner instructs, Dkt. 68 at 2, does

                                        not place the assault or invasion of privacy claims within the scope of Yesner’s

                                        employment, and thus does not require the University to defend him against them.




                                        5
                                          Even though each count includes the pro forma statement “Plaintiffs re-allege and
                                        incorporate the allegations set forth above in paragraph as though fully set forth herein,”
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        see, e.g., Dkt. 36 at ¶ 202, the allegation regarding the scope of Yesner’s employment is
     Anchorage, AK 99501-1981




                                        specific to battery—“Defendant University is liable for the batteries committed upon
                                        Plaintiffs by its employee, Defendant Yesner, in the course of said employment,” id. at ¶
         PERKINS COIE LLP




                                        199—and thus has no bearing on the remainder of Plaintiffs’ claims.
                                            UNIVERSITY OPPOSITION TO
                                            YESNER’S MOTION FOR PARTIAL
                                            SUMMARY JUDGMENT
                                            Dutchuck. v. Yesner                       -14-
                                            Case No. 3:19-cv-00136-HRH
                                            147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 14 of 26
                                                    B.     Plaintiffs’ assault and battery and invasion of privacy by intrusion of
                                                           solitude claims are outside the scope of Yesner’s employment under
                                                           the Restatement (Second) of Agency factors.

                                                    Even where Plaintiffs do assert that Yesner’s conduct was within the scope of his

                                        employment—which, again, is a legal conclusion for this Court to make because the

                                        parties do not dispute the facts for purposes of this motion—the alleged facts underlying

                                        their assault and battery and invasion of privacy by intrusion of solitude claims show that

                                        it was not.6 Yesner erroneously asserts that because the alleged conduct was committed

                                        “while on the job and using the tools afforded him by his employment,” it was therefore

                                        within the scope of his employment. Dkt. 68 at 5, 8. That is not the test Alaska courts

                                        use to determine whether conduct is within the scope of employment. Rather, the Alaska

                                        Supreme Court has “adopted a flexible analysis . . . guided by the factors stated in

                                        Restatement [(Second) of Agency] sections 228 and 229.” Lane v. City of Juneau, 421

                                        P.3d 83, 94-95 (Alaska 2018).

                                                    Under § 228, conduct is within the scope of employment if:

                                                    (a) it is of the kind he is employed to perform;
                                                    (b) it occurs substantially within the authorized time and space limits;
                                                    (c) it is actuated, at least in part, by a purpose to serve the master; and
                                        6
                                          Although the University must accept Plaintiffs’ factual allegations as true for purposes
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        of this motion, it can and does question the legal conclusions that Plaintiffs draw based
     Anchorage, AK 99501-1981




                                        on those factual allegations. Whether Yesner’s conduct was within the scope of his
                                        employment is a legal conclusion for this Court to make because the parties do not dispute
         PERKINS COIE LLP




                                        (for purposes of this motion) the conduct underlying that conclusion.
                                            UNIVERSITY OPPOSITION TO
                                            YESNER’S MOTION FOR PARTIAL
                                            SUMMARY JUDGMENT
                                            Dutchuck. v. Yesner                          -15-
                                            Case No. 3:19-cv-00136-HRH
                                            147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 15 of 26
                                                 (d) if force is intentionally used by the servant against another, the use of force is
                                                     not unexpected by the master.

                                                 Section 229 considers whether the conduct, “although not authorized, is

                                        nevertheless so similar to or incidental to the conduct authorized as to be within the scope

                                        of employment” as shown by, among other factors:

                                                 (a) whether or not the act is one commonly done by such servants; . . .
                                                 (e) whether or not the act is outside the enterprise of the master; . . .
                                                 (f) whether or not the master has reason to expect that such an act will be done;
                                                 . . . [and]
                                                 (i) the extent of departure from the normal method of accomplishing an authorized
                                                       result . . . .

                                                 Under both sets of Restatement factors, neither Plaintiffs’ assault and battery claim

                                        nor their invasion of privacy claim based on intrusion of solitude are within the scope of

                                        Yesner’s employment, as detailed below.

                                                 Yesner cites Doe v. Samaritan Counseling Center, 791 P.2d 344 (Alaska 1990) to

                                        suggest that an employee’s sexual contact could be considered within the scope of

                                        employment. Dkt. 68 at 8-9. To the extent Doe ever supported that theory, it is no longer

                                        good law. Doe asked whether a therapist’s sexual relations with a patient were within

                                        the scope of his employment based on the psychological process of transference. In doing
907.279.8561 / Facsimile 907.276.3108




                                        so, it considered the “motivation to serve” test, which provides that employers are only
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        liable for the sexual acts of their employees if the employee is “motivated by a desire to
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                          -16-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 16 of 26
                                        serve the employer.” 791 P.2d at 374. Doe suggested that the test could be satisfied by

                                        “tortious conduct that arises out of and is reasonably incidental to the employee’s

                                        legitimate work activities.” Id. at 348. But the Alaska Supreme Court later clarified in

                                        VECO, Inc. v. Rosebrock, 970 P.2d 906, 924 n.36 (Alaska 1999) that Doe was wrong to

                                        suggest that conduct could be within the scope of employment without being “motivated

                                        in fact at least to some degree to serve the master’s business” (emphasis added). It further

                                        explained that, “[o]n reflection,” vicarious liability in Doe was instead justified under an

                                        aided in agency theory, which does not require that the conduct be within the scope of

                                        employment. Id.

                                                 A later decision from the District of Alaska reads Doe and VECO the same way.

                                        In D.W.J. v. Wausau Bus. Ins. Co., 192 F. Supp. 3d 1014 (D. Alaska 2016), Judge Gleason

                                        held that a motel employee who used his keys to enter a guest’s bedroom during his shift

                                        and sexually assault her was not acting within the course and scope of his employment,

                                        even assuming the employee entered the room “initially intending to fix the television.”

                                        Id. at 1021 & n.53. After analyzing Doe and VECO, the Court explained that the plaintiff

                                        “does not allege, nor could she rationally allege, that [the employee’s] criminal actions
907.279.8561 / Facsimile 907.276.3108




                                        were at all carried out for the purpose of serving” his employer. Id. at 1020. And, citing
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        the Restatement factor that asks whether the conduct is “of the kind [the employee] is
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                       -17-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 17 of 26
                                        employed to perform,” the Court explained that “[u]nder no circumstances is a front desk

                                        clerk employed to perform sexual assaults.” Id. So too for Yesner’s alleged assault and

                                        battery and invasion of privacy by intrusion of solitude, as discussed in turn below.

                                                 Ultimately, even though Yesner’s alleged assault, battery, and invasion of privacy

                                        may have “occur[ed] substantially within the authorized time and space limits” of his

                                        employment, “the ability to meet one out of four Restatement [§ 228] factors is

                                        insufficient.” Id. at 1021. Plaintiffs’ claims against Yesner are “different in kind from

                                        that authorized [by his employment]. . . [and] too little actuated by a purpose to serve the

                                        master” to be within the scope of his employment. Id.


                                                        1.     Assault and battery claim

                                                 Plaintiffs’ assault and battery claim relies on conduct outside the scope of Yesner’s

                                        employment under both Restatement (Second) Agency sections 228 and 229. The claim

                                        is based on allegations that Yesner touched Plaintiffs without consent in a “manner that

                                        was sexually stimulating to him,” such as by “lingering in [a] hug for several minutes”

                                        and “touching their breasts.” Dkt. 36 ¶¶ 112, 197. Plaintiffs further allege that Yesner

                                        assaulted Jane Doe VI by “rubbing his penis against her body and pressing his mouth
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        against her vagina.” Id. This does nothing to advance Yesner’s job responsibilities as a
     Anchorage, AK 99501-1981




                                        professor, and it does nothing to advance the University’s educational goals, nor do
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                         -18-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 18 of 26
                                        Plaintiffs allege that it does. See D.W.J. v. Wausau Bus. Ins. Co., 192 F. Supp. 3d 1014,

                                        1020 (D. Alaska 2016) (“[A]n employee must be acting at least in part with a purpose to

                                        serve the master, and an employee perpetrating a sexual assault cannot do such.”). The

                                        alleged conduct is not conduct Yesner was employed to perform and it is not conduct

                                        commonly done by professors. Under no circumstances does the University employ

                                        professors to touch students in a sexually suggestive manner, nor do Plaintiffs allege that

                                        it does, either. The unwelcome touching surely departs from the normal method of

                                        teaching and is most certainly outside the University’s enterprise and educational

                                        mission. As a result, the alleged facts lend themselves to only one conclusion: that

                                        Yesner’s alleged assault and battery were well outside the scope of his employment,

                                        which renders Count IV ineligible for defense by the University.


                                                       2.     Plaintiff Dutchuk’s invasion of privacy claim: intrusion of
                                                              solitude

                                                 The conduct alleged in Plaintiff Dutchuk’s intrusion of solitude claim is also

                                        plainly outside the scope of Yesner’s employment under both Restatement (Second)

                                        Agency sections 228 and 229. Dutchuck bases her invasion of privacy claim on

                                        allegations that Yesner took sexually suggestive photographs of her working at a secluded
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        archaeological site while “zeroing in” on her breasts and buttocks. Dkt. 36 ¶¶ 52, 105,
         PERKINS COIE LLP




                                        203-04. This conduct was outside the scope of Yesner’s employment since the Complaint

                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                       -19-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 19 of 26
                                        alleges nothing to suggest that taking the photographs or viewing and storing them in the

                                        manner alleged served any purpose for the University. To the contrary, the Complaint

                                        alleges that Yesner “would often masturbate to photos of Plaintiff Dutchuk” and that the

                                        photos were saved in a subfolder titled “Personal,” indicating they were taken and

                                        maintained solely for Yesner’s personal purposes. See id. ¶¶ 54-55. The Complaint does

                                        not allege the photographs served any purpose other than for Yesner’s personal

                                        gratification.

                                                 Although photographing archeological artifacts may have been the kind of work

                                        Yesner was employed to perform as an archeologist, cropping artifacts out of

                                        photographs so that the photographs instead feature students’ breasts was most certainly

                                        not. Id. ¶ 25. Nor is it reasonable to conclude that such conduct is commonly done by

                                        archeologists or professors, or is within the University’s educational enterprise. And

                                        such conduct assuredly departs from the normal method of accomplishing archeological

                                        field research. Thus, the only reasonable conclusion is that Plaintiff Dutchuk’s invasion

                                        of privacy claim based on intrusion of solitude was also outside the scope of Yesner’s

                                        employment, which makes that claim similarly ineligible for defense by the University.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        III.     Public policy counsels against requiring the University to defend Yesner’s
     Anchorage, AK 99501-1981




                                                 intentional torts.
         PERKINS COIE LLP




                                                 In addition to the legal reasoning above, there are public policy considerations that

                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                         -20-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 20 of 26
                                        should render Yesner’s alleged assault, battery, and invasion of privacy—all intentional

                                        torts7—ineligible for defense. As noted above, the potential duty to defend under the

                                        relevant legal authorities—AS 14.40.175, University Bylaw 13, and Board of Regents’

                                        Policy 1.02.04—is only triggered by conduct that is within the scope of employment.

                                        Although the Alaska Statutes do not clarify what constitutes the scope of employment for

                                        University of Alaska employees, AS 09.50.253(h)(1)(D) confirms that elsewhere it is the

                                        policy of the State of Alaska not to consider acts of “wilful [sic], reckless, or intentional

                                        misconduct” to be “within the scope of [an] employee’s office or employment.”8 AS

                                        09.50.253(h)(1)(D) thus sheds light on the State of Alaska’s public policy in this context,

                                        which is firmly against considering intentional torts to be within the scope of state

                                        employment.9


                                        7
                                          Intentional torts are torts “committed by someone acting with general or specific intent.”
                                        Black’s Law Dictionary (11th ed. 2019) (“Examples include battery, false imprisonment,
                                        and trespass to land. Also termed willful tort.”).
                                        8
                                          AS 09.50.253 concerns actionable claims against state employees, though it excludes
                                        from the definition of “state employee” employees of the University of Alaska, among
                                        others. Despite this, AS 09.50.253 is instructive since it appears to be the only statute in
                                        Title 9 (Code of Civil Procedure), Article 3 (Claims Against the State or State
                                        Employees) that details the types of acts that should be considered “within the scope” of
                                        employment for a state employee, like Yesner. Presumably the University of Alaska was
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        excluded so that it could set its own parameters on this, which Yesner’s conduct was
     Anchorage, AK 99501-1981




                                        decidedly outside of, as well.
                                        9
                                          Alaska law also refuses to indemnify intentional torts as against public policy in other
         PERKINS COIE LLP




                                        contexts. For example, AS 45.45.900 provides that “[a] provision . . . affecting a
                                            UNIVERSITY OPPOSITION TO
                                            YESNER’S MOTION FOR PARTIAL
                                            SUMMARY JUDGMENT
                                            Dutchuck. v. Yesner                     -21-
                                            Case No. 3:19-cv-00136-HRH
                                            147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 21 of 26
                                                 Although the Alaska Supreme Court does not appear to have considered the policy

                                        implications of public defense of intentional torts, Outside courts have recognized that

                                        requiring a state entity to defend an employee’s intentional torts would be an affront to

                                        public policy. The Supreme Court of California considered these issues in a case where

                                        a deputy sheriff sued a county for the costs of defense after a sexual harassment action

                                        against the deputy and county was settled as to the deputy, and damages were awarded

                                        against the county. See Farmers Ins. Grp. v. Cty. of Santa Clara, 906 P.2d 440 (Cal.

                                        1995). At issue were California statutes requiring a public entity to defend an employee

                                        in suits involving acts or omissions that occurred within the scope of employment. See

                                        id. at 447 (citing Cal. Gov. Code §§ 825, 995).

                                                 The California Supreme Court held that an intentional tort like sexual harassment

                                        was not within the scope of the deputy’s employment sufficient to require the county to

                                        defend him. It reasoned in part that requiring the county to defend him by imposing

                                        vicarious liability would not further the three policy justifications for the respondeat

                                        superior doctrine, under which the scope of employment is interpreted. See id. at 448,

                                        454-57; see also Powell v. Tanner, 59 P.3d 246, 248 (Alaska 2002) (“Under the doctrine
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        construction contract that purports to indemnify the promisee against liability for
                                        damages for . . . wilful [sic] misconduct of the promisee . . . is against public policy and
         PERKINS COIE LLP




                                        is void and unenforceable.”
                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                        -22-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 22 of 26
                                        of respondeat superior, an employer is liable for the negligent acts or omissions of his

                                        employee committed within the scope of his employment.”); Laidlaw Transit, Inc. v.

                                        Crouse ex rel. Crouse, 53 P.3d 1093, 1098 (Alaska 2002) (“[A]n employer is vicariously

                                        liable . . . so long as the employee was acting within the course and scope of

                                        employment.”).

                                                 The three policy justifications for respondeat superior are: “(1) to prevent

                                        recurrence of the tortious conduct; (2) to give greater assurance of compensation for the

                                        victim; and (3) to ensure that the victim’s losses will be equitably borne by those who

                                        benefit from the enterprise that gave rise to the injury.” Id. at 454-55. As in Farmers,

                                        none of those policy justifications would be served by requiring the University to defend

                                        Yesner’s alleged intentional torts.

                                                 First, requiring the University to defend Yesner’s alleged intentional torts would

                                        not further the goal of preventing the recurrence of tortious conduct because existing law

                                        already circumscribes Yesner’s alleged assault, battery, and invasion of privacy. Because

                                        existing law “already furnishes powerful motivation for the [University] to establish and

                                        maintain programs and procedures designed to eliminate [intentional torts], the
907.279.8561 / Facsimile 907.276.3108




                                        imposition of vicarious liability is not essential to create a strong incentive for vigilance
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        by those in a position to guard substantially against the evil to be prevented.” Farmers,
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                        -23-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 23 of 26
                                        906 P.2d at 456 (internal quotation marks omitted). Troublingly, requiring the University

                                        to defend intentional torts would instead be “likely to deter [the school] from

                                        encouraging, or even authorizing, extracurricular and/or one-on-one contacts between

                                        teachers and students or to induce [the school] to impose such rigorous controls on

                                        activities of this nature that the educational process would be negatively affected.” John

                                        R. v. Oakland Unified Sch. Dist., 769 P.2d 948, 956 (Cal. 1989).

                                                 Second, requiring the University to defend intentional torts would not give greater

                                        assurance of compensation for alleged victims. Rather, doing so might “tend to make

                                        insurance, already a scarce resource, even harder to obtain, and could lead to the diversion

                                        of needed funds” from the University’s educational mission to cover claims. Farmers,

                                        906 P.2d at 457; John R., 769 P.2d at 956.

                                                 Third, requiring the University to defend Yesner would not “ensure that the

                                        victim’s losses will be equitably borne by those who benefit from the enterprise that gave

                                        rise to the injury.” Although “the community at large benefit[s] from the authority placed

                                        in teachers to carry out the educational mission,” the connection between that authority

                                        and the abuse of it “to indulge in [intentional torts] is simply too attenuated” to deem
907.279.8561 / Facsimile 907.276.3108




                                        those torts as falling within the range of risks properly allocable to the University. John
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        R., 769 P.2d at 452; see also Bratton v. Calkins, 870 P.2d 981, 986-87 (Wash. Ct. App.
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                         -24-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 24 of 26
                                        1994) (collecting cases and holding that a school district should not be held vicariously

                                        liable under the doctrine of respondeat superior for the intentional torts of a teacher).

                                                 Finally, the Alaska Supreme Court has held that where an individual has a “duty

                                        of public service”—as Yesner arguably did as a professor at a public university—certain

                                        torts should not be indemnified. Stephan & Sons, 629 P.2d at 77. The same rationale

                                        applies to the duty of defense. Where an individual is charged with a duty of public

                                        service “and the indemnification is for some neglect in the performance of that duty, the

                                        indemnity agreement should not be enforced, as the indemnitee’s ‘relaxed vigilance’ in

                                        fulfilling such duties, because of the indemnification, might inure to the detriment of

                                        society at large.” Id. Yesner’s alleged intentional torts go far beyond ‘relaxed vigilance’

                                        and negligence, and thus the public policy reasoning in Stephan & Sons should apply

                                        with even more force to preclude the University from being required to defend them.

                                                                             CONCLUSION

                                                 For the foregoing reasons, this Court should deny Yesner’s motion for partial

                                        summary judgment. The undisputed facts support the conclusion that the University owes

                                        Yesner no defense and judgment should be entered in the University’s favor.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                        -25-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 25 of 26
                                                  DATED: May 11, 2020.

                                                                               PERKINS COIE LLP

                                                                               s/Danielle M. Ryman
                                                                               Danielle M. Ryman, Alaska Bar No. 9911071
                                                                               s/Sarah L. Schirack
                                                                               Sarah L. Schirack, Alaska Bar No. 1505075
                                                                               PERKINS COIE LLP
                                                                               1029 West Third Avenue, Suite 300
                                                                               Anchorage, AK 99501-1981
                                                                               Telephone: 907.279.8561
                                                                               Facsimile: 907.276.3108
                                                                               Attorneys for Defendants
                                                                               UNIVERSITY OF ALASKA BOARD OF
                                                                               REGENTS AND UNIVERSITY OF ALASKA
                                                                               SYSTEM




                                                                   CERTIFICATE OF SERVICE
                                        I hereby certify that on May 11, 2020 I filed a true and correct copy of the foregoing
                                        document with the Clerk of the Court for the United States District Court – District of
                                        Alaska by using the CM/ECF system. Participants in Case No. 3:19-cv-00136-HRH who
                                        are registered CM/ECF users will be served by the CM/ECF system.
907.279.8561 / Facsimile 907.276.3108




                                        s/ Danielle M. Ryman
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                         UNIVERSITY OPPOSITION TO
                                         YESNER’S MOTION FOR PARTIAL
                                         SUMMARY JUDGMENT
                                         Dutchuck. v. Yesner                     -26-
                                         Case No. 3:19-cv-00136-HRH
                                         147915883.4
                                        Case 3:19-cv-00136-HRH Document 75 Filed 05/11/20 Page 26 of 26
